TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00242-CR


Ex parte Edwin Baezotero




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 500314, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

On March 16, 2007, Edwin Baezotero's trial for indecency with a child by contact
ended in a mistrial.  On March 27, Baezotero applied for a writ of habeas corpus urging that further
prosecution of this cause was barred by double jeopardy.  On April 12, the Honorable Brenda
Kennedy signed an order denying the writ, and Baezotero filed a notice of appeal.
On the same day the order denying habeas corpus was signed, Baezotero petitioned
this Court for a writ of mandamus ordering the district court to stay further proceedings in the
criminal prosecution until the Court ruled on his appeal in the habeas corpus proceeding.  After
determining from the mandamus record that Judge Kennedy denied the writ of habeas corpus without
reaching the merits of Baezotero's double jeopardy claim, we concluded that the habeas corpus order
was not appealable.  See Ex parte Gonzales, 12 S.W.3d 913, 914 (Tex. App.--Austin 2000,
pet. ref'd).  Without an appealable order, we could not rule on Baezotero's double jeopardy issue. 
See Ex parte Miller, 931 S.W.2d 724, 725-26 (Tex. App.--Austin 1996, no pet.).  Accordingly, the
writ of mandamus and the accompanying motion for emergency stay were denied.  In re Baezotero,
No. 03-07-00200-CV (Tex. App.--Austin Apr. 13, 2007) (orig. proceeding).
On April 16, 2007, Baezotero filed a new petition for writ of habeas corpus asserting
his double jeopardy claim.  An amended petition was filed on April 26.  On the latter date, the
Honorable Donald Leonard denied relief in a written order finding Baezotero's double jeopardy
claim to be without merit, and Baezotero filed another notice of appeal.
Confronted with two habeas corpus petitions, two orders, and two notices of appeal,
the district clerk prepared two records and forwarded them to this Court, where they were filed as
cause numbers 03-07-00241-CR and 03-07-00242-CR.  A single reporter's record was later filed
under both cause numbers.  Although the two clerk's records are largely identical, it appears that
cause number 03-07-00241-CR is the appeal from Judge Leonard's April 26, 2007 order denying
habeas corpus relief on the merits and cause number 03-07-00242-CR is the appeal from Judge
Kennedy's April 12, 2007 order denying the writ of habeas corpus.  Because the latter order is not
appealable, cause number 03-07-00242-CR is dismissed. (1)
 
				__________________________________________
				Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   January 17, 2008
Do Not Publish  
1.        Today, we affirm the April 26, 2007 order denying habeas corpus relief.  Ex parte Baezotero,
No. 03-07-00241-CR (Tex. App.--Austin Jan. 17, 2008, no pet. hist.) (mem. op., not designated for
publication).